The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Lee on 03/15/2021.
The application has been amended as follows: 
1. (Currently amended) A device comprising:
a substrate having a sensor region over the substrate;
a Hall effect sensor disposed in the sensor region, the Hall effect sensor comprises 
a sensor well;
a Hall plate disposed within the sensor well, wherein the Hall plate comprises a first current terminal and a second current terminal configured to flow a current through the Hall plate between the first current terminal and the second current terminal, and wherein the Hall plate further comprises a first sensing terminal and a second sensing terminal configured to sense a Hall voltage, 
a separation layer disposed within the sensor well below the Hall plate; 
a separation well disposed within the sensor well, wherein the separation well surrounds and at least partially  in direct contact with sides of the Hall plate, wherein the separation layer and the separation well isolate the Hall plate from the sensor well, and wherein the separation well comprises separation well terminals coupled to a separation layer bias voltage for biasing the separation layer,
a body well disposed within the sensor well, wherein the body well surrounds the separation well and at least partially  in direct contact with the separation well wherein the body well comprises sensor well terminals coupled to a sensor well bias voltage for biasing the sensor well, wherein the body well comprises a dopant concentration different from the sensor well and different from the sensor well terminals, and
wherein at least one of a current sensitivity and a resistance of the Hall effect sensor is tunable based on an adjustable thickness of the Hall plate;
wherein the thickness of the Hall plate is adjustable based at least in part on implants in the separation layer, a sensor well bias voltage applied to the sensor well, a separation layer bias voltage applied to the separation layer, or combinations thereof.

Claims 1-3, 5-11, 18-21, 23-24 and 26-29 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of Hall Effect sensor, comprising: 
a body well disposed within the sensor well, wherein the body well surrounds the separation well and at least partially  in direct contact with the separation well wherein the body well comprises sensor well terminals coupled to a sensor well bias voltage for biasing the sensor well, wherein the body well comprises a dopant concentration different from the sensor well and different from the sensor well terminals, 
The allowed claims 2-3, 5-11, 18-21, 23-24 and 26-29 each depend on independent claim 1, and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817